Citation Nr: 1753300	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-27 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a traumatic brain injury.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for bilateral shin splints.

6.  Entitlement to service connection for a bilateral foot disability.

7.  Entitlement to service connection for a laceration of the lower lip.

8.  Entitlement to service connection for a bilateral lower leg rash.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for a bilateral ankle disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for bilateral hearing loss, migraines, bilateral shin splints, bilateral lower leg skin rash/condition, right knee condition, traumatic brain injury (also claimed as memory problems, insomnia, and head trauma), bilateral ankle condition, bilateral foot condition, laceration to the lower lip, and sleep apnea.

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for sleep apnea, right knee disability, bilateral ankle, bilateral feet, bilateral shin splints, migraines, bilateral lower leg skin condition and left lower lip disability, to include residuals from a laceration, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing loss disability for VA purposes.

2.  The Veteran does not have a current diagnosis of a traumatic brain injury.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A §§ 1101, 1110, 1111, 1112, 1113, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for a traumatic brain injury have not been met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letters dated in October 2010 and April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  The Veteran was afforded a VA audiologic examination in November 2010.  The examination is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In regards to the audiologic examination, the VA examination report reflects that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, hearing loss is considered a chronic disease; therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic diseases as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 

Analysis

Bilateral hearing loss

The Veteran contends that service connection is warranted for bilateral hearing loss.  Specifically, the Veteran states that he was exposed to hazardous noise in service and that he first noticed hearing loss during service.  See February 2017 hearing transcript.  

The Veteran's DD Form 214 shows that he was a network switching systems operator-maintainer while on active duty in the Army.  According to the VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B.4.e (The Duty Military Occupational Specialty (MOS) Noise Exposure Listing), it has been determined that the probability is low that a network switching systems operator-maintainer was exposed to hazardous noise.  

The Veteran's service treatment records reflect that an audiogram is not associated with the Veteran's May 2003 entrance examination.  On a February 2004 in-service audiologic examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
5
0
-5
LEFT
0
-5
5
5
0

On an April 2006 in-service audiologic examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
15
LEFT
5
0
5
15
10


On an April 2008 in-service audiologic examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
15
LEFT
0
0
15
20
30

The April 2008 examiner noted significant threshold shifts between the February 2004 and April 2008 audiologic examinations and it was noted on the Veteran's June 2008 separation examination that the Veteran had left ear hearing loss. 

The Veteran was afforded a VA examination in November 2010.  On the authorized audiological evaluation in November 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
15
LEFT
5
10
5
15
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.

After noting the Veteran's in-service audiogram history, and in light of the audiologic findings during the VA examination, the examiner found that the Veteran had normal hearing bilaterally.  

The Board finds that the Veteran has not met the threshold criteria for establishing a current hearing loss "disability" in either ear for VA purposes in accordance with 38 C.F.R. § 3.385.  Although a threshold shift and left ear hearing loss were noted on the Veteran's separation examination, the evidence of record fails to indicate any hearing loss as defined by VA regulations during service or post-service.  

The Board is sympathetic to the Veteran's reported hearing difficulty and acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to diagnose hearing loss to the degree necessary to satisfy this standard; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed concerning the severity of any current hearing disability in the above compensation examination medical opinions.

As noted above, in the absence of a current disability as defined by VA regulations, the claim for service connection must be denied.

Traumatic brain injury

The Veteran contends that service connection is warranted for a traumatic brain injury.  Specifically, he states that during a Humvee accident while in service, he hit the steering wheel with his lip and after the accident, it was hard to focus and concentrate.  The Veteran states that he has been diagnosed with a traumatic brain injury.  See February 2017 hearing transcript.

The Veteran's service treatment records reflect that the Veteran's March and April 2003 entrance examination reports, he denied head injury, memory loss, amnesia, concussion, or loss of consciousness.  On an April 2006 periodic examination report, and subsequent to the March 2005 Humvee accident, the Veteran denied a head injury and a May 2006 periodic examination was objectively normal with respect to the head and neurologic systems. 

Post-service treatment records reflect that in July 2010, the Veteran underwent a traumatic brain injury assessment.  However, his physician concluded that based on the Veteran's injury history and course of clinical symptomology, the Veteran's symptoms were not consistent with a diagnosis of traumatic brain injury, but rather were consistent with behavorial health conditions, including "posttraumatic stress disorder, depression, etc."  The Veteran was referred for a neuropsychological assessment.  See July 2010 traumatic brain injury note.

In September 2010, the Veteran underwent a neuropsychological assessment.  The examiner noted that the Veteran self-reported having cognitive disabilities and traumatic brain injury due to a motor vehicle accident in which he drove into a ditch and struck his head on the steering wheel, possibly losing consciousness.  After observing the Veteran and administering neuropsychological testing, the examiner found that the Veteran's neuropsychological testing was of questionable validity but interpreted the results with caution.  The Veteran's profile was notable for auditory attention deficits and fluctuating attention during the assessment.  This difficulty with attention was likely a major contributor to his verbal memory concerns; his verbal memory was notable for a poor learning slope, and failure to benefit from the recognition format suggesting either poor encoding or poor storage of information.  His nonverbal memory was of a relative strength.  The examiner found that the Veteran was endorsing a moderate level of depressive symptomatology and that it was likely that his mood symptoms were a major contributor to his attentional deficits.  While his history of concussion could not be ruled out as a contributing factor, the Veteran's cognitive complaints were not strongly temporally linked to his concussion and the incident was unlikely to be a major contributor to his cognitive complaints.  The examiner diagnosed the Veteran with a cognitive disorder, not otherwise specified, and noted that the Veteran was diagnosed with posttraumatic stress disorder per his chart. 

After a review of the evidence of record, the Board finds that the medical evidence of record does not support the Veteran having a current diagnosis of a traumatic brain injury.  

The Veteran's treating physicians are competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The clinicians' opinions were rendered after a solicitation of the Veteran's medical history and physical examination.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).

The Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis or nexus regarding any concentration problems or memory loss and whether these symptoms are related to a traumatic brain injury; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed concerning the relationship between the Veteran's concentration problems, his in-service accident, and his currently diagnosed cognitive disorder and service-connected PTSD, as expressed by the Veteran's treating physicians.

Although the Veteran was not afforded a VA examination, such an examination is not necessary.  In determining whether the duty to assist requires that a VA examination be provided or a medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the first factor above, there is no objective medical evidence of record that the Veteran has a current diagnosis of traumatic brain injury and the competent evidence of record relates the Veteran's memory symptomology to his psychological disorder, rather than a traumatic brain injury.  Therefore, in this case, no examination is necessary in order to adjudicate the Veteran's claim of entitlement to service connection for at traumatic brain injury. 

In sum, the weight of the evidence preponderates against the claim that the Veteran has a current diagnosis of a traumatic brain injury.  Without competent evidence of a diagnosed disorder, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability). 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for service connection for a traumatic brain injury is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a traumatic brain injury is denied.


REMAND

Sleep apnea

The Veteran contends that service connection is warranted for his sleep apnea.  Specifically, the Veteran states that he developed sleep apnea in service and that, during service, his roommates complained that he snored.  See September 2012 correspondence.  The Veteran also contends that his sleep apnea is secondary to his service-connected PTSD.  See December 2011 VA Form 21-4138 (Statement in Support of Claim).  

In an August 2012 VCAA letter to the Veteran, the RO stated that if the Veteran provided the names and addresses of persons who had knowledge of his sleep apnea, that the RO would request statements from those persons.  In September 2012 correspondence, the Veteran provided the names and addresses of two people.  However, the record does not reflect that the RO requested statements from these people on the Veteran's behalf, as provided in the VCAA notice letter.  Although the duty to assist is not boundless in its scope, the Board finds that in this instance, the duty to assist has not been met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran is diagnosed with sleep apnea, for which he utilizes a c-pap machine.  See October 2010 and April 2011 VA treatment records.  The Veteran has not been afforded a VA examination in connection with his claim of entitlement to service connection for sleep apnea.  Given that the Veteran has competently reported his current symptomology, and considering treatment records documenting a diagnosis of and treatment for sleep apnea, the Board finds that a VA examination is necessary to assist in determining the nature and etiology of the Veteran's claimed condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence of an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Therefore, the Board finds that a remand is warranted so that outstanding evidence can be obtained and associated with the Veteran's claim file and so that the Veteran can be afforded a VA examination to determine the nature and etiology of his diagnosed sleep apnea.


Right knee, bilateral ankle, bilateral feet and bilateral shin splints

The Veteran contends that service connection is warranted for a right knee disability, a bilateral ankle disability, a bilateral foot disability, and bilateral shin splints.  Specifically, the Veteran states that the rigors of training and service caused his right knee and bilateral ankles, feet and shins to hurt during service and that he has experienced pain ever since.  The Veteran also points to a right knee injury during a Humvee accident while in service as a cause of his right knee pain.  See February 2017 hearing transcript. 

As to the Veteran's right knee, the Veteran's military personnel records reflect that the Veteran was involved in a Humvee accident in March 2005.  The Veteran's service treatment records reflect that he reported with complaints of knee pain in August 2006 and right knee pain in March 2008, during which he was diagnosed with probable strain.  On May and June 2008 separation examinations, the Veteran reported right knee pain and right knee pain was noted by the examiner.  

As to the Veteran's bilateral ankles, the Veteran's service treatment records reflect that he reported with complaints of right ankle pain in July 2003 and was diagnosed with right ankle sprain.

As to the Veteran's bilateral foot disability, the Veteran's service treatment records reflect that he reported with complaints of bilateral foot pain in March 2004 and was diagnosed with plantar fasciitis.  He reported bilateral foot pain again in December 2006 and imaging studies reflected mild bilateral pes planus, right greater than left.  The Veteran reported with complaints of bilateral foot pain lasting two months in November 2007 and stated that his feet had hurt his entire career.  The Veteran was diagnosed with bilateral foot pain, probable arthritis.  The Veteran reported on May and June 2008 separation examination reports that he had constant foot pain and the examiner noted plantar fasciitis and symptomatic moderate pes planus.

As to the Veteran's bilateral shin splints, the Veteran's service treatment records reflect that he reported with complaints of shin splints or shin pain in August 2003, January 2004, and July 2004.  

The Veteran was afforded a VA examination in November 2010.  As to the Veteran's knees, the examiner noted that imaging studies demonstrated no significant pathology, but detected slight instability in the right knee.  The examiner noted a diagnosis of right knee strain.  As to the Veteran's ankles and shins, the examiner noted that imaging studies demonstrated no significant pathology and no instability was noted, but that the Veteran reported recurrent ankle sprains and shin splints.  As to the Veteran's feet, the examiner noted that imaging studies were unremarkable, noted no instability, and diagnosed the Veteran with bilateral foot strain.  

The Board finds the November 2010 examination inadequate.  Although the examiner took a history from the Veteran, the examiner did not state that the Veteran's electronic claims file and service treatment records were reviewed; therefore, it is not clear that the examiner considered the Veteran's in-service complaints.  The Board notes that in a separate January 2011 VA examination, the examiner noted that the Veteran's c-file and medical records had been requested by VARO but were not available.  Furthermore, the examiner did not provide an opinion as to the nature and etiology of the Veteran's right knee or bilateral ankle, foot, and shin disabilities.  

Therefore, the Board remands the case so that new VA examinations and opinions can be obtained to determine whether the Veteran has a current right knee disability, bilateral ankle disability, bilateral foot disability, and/or bilateral shin disability, and if so, whether those disabilities began during active service or are related to any in-service disease, event, or injury.

Migraines

The Veteran contends that service connection is warranted for migraines, to include as secondary to a traumatic brain injury.  Specifically, the Veteran states that the migraines began after he experienced a traumatic brain injury during a Humvee accident during service.  See February 2017 hearing transcript.  

As noted above, the Board has found that the medical evidence of record did not support a claim of entitlement to service connection for traumatic brain injury; therefore, service connection for migraines as secondary to traumatic brain injury is not warranted.  However, service connection for migraines on a direct basis may be warranted. 

The Veteran's March and April 2003 entrance examination reports reflect that the Veteran denied frequent or severe headaches.  On an April 2006 periodic examination report, the Veteran denied frequent or severe headaches and a May 2006 periodic examination was objectively normal with respect to the head and neurologic system.  On an April 2008 post-deployment health assessment, the Veteran denied headaches.  However, on the Veteran's May and June 2008 separation examinations, the Veteran reported having frequent or severe headaches and the examiner noted that the Veteran reported headaches when he coughed, although upon objective examination, the Veteran's head and neurologic system were found to be normal. 

Post-service treatment records reflect that the Veteran reported having occasional headaches and headaches in the morning.  See July and October 2010 VA treatment records.  

The Veteran has not been afforded a VA examination in connection with his claim of entitlement to service connection for migraines.  Given that the Veteran has competently reported his current symptomology and that he has experienced migraines since service, and the notation of headaches on the Veteran's separation examination, the Board finds that a VA examination is necessary to assist in determining the nature and etiology of the Veteran's claimed condition.

Therefore, the Board remands the case so that a VA examination and opinion can be obtained to determine whether the Veteran has a current migraine or headache disability, and if so, whether the disability began during active service or is related to any in-service disease, event, or injury.

Bilateral lower leg skin condition

The Veteran contends that service connection is warranted for a bilateral lower leg rash.  Specifically, he states that he developed the rash in service and that he has had it ever since.  See February 2017 hearing transcript. 

March and April 2003 entrance examination reports reflect that the Veteran denied having eczema, psoriasis, or atopic dermatitis.  On an April 2006 periodic examination report, the Veteran denied having skin diseases but a May 2006 periodic examination reflects that on objective examination, the Veteran was noted to have tinea corporis with no resolution after ketoconazole treatment and a dermatology consult was placed.  July 2006 treatment records reflect that the Veteran was diagnosed with tinea corporis in the groin area for the past year for which he was treated with oral and topical ketoconazole, and it was noted at the time that there were no lesions seen on the lower extremities.  On an April 2008 post-deployment health assessment, the Veteran reported that he had experienced skin rashes during and since deployment.  The Veteran's May and June 2008 separation examination reports reflect that the Veteran denied skin disease, but on objective examination, a 1 centimeter lipoma was found on the Veteran's left hamstring.  Otherwise, the skin and lower extremities were found to be normal. 

Post-service treatment records reflect that the Veteran sought treatment for his bilateral lower leg rash and was prescribed triamcinolone cream.  See September 2010 VA treatment records.

The Veteran was afforded a VA examination in November 2010.  The examiner noted that the Veteran reported developing an itchy, red rash on his lower calves while in Iraq.  On objective examination, the examiner found that the Veteran had numerous red, round, slightly raised lesions bilaterally on his lower legs, especially the lower calves, with excoriations from scratching.  The examiner diagnosed the Veteran with dermatitis of unknown etiology.

The Board finds the November 2010 examination inadequate.  Although the examiner took a history from the Veteran, the examiner did not state that the Veteran's electronic claims file and service treatment records were reviewed; therefore, it is not clear whether the examiner reviewed the Veteran's in-service skin complaints.  The Board notes that in a separate January 2011 VA examination, the examiner noted that the Veteran's c-file and medical records had been requested by VARO but were not available.  Furthermore, the examiner did not provide an opinion as to the nature and etiology of the Veteran's bilateral lower leg skin rash.  

Therefore, the Board remands the case so that a new VA examination and opinion can be obtained to determine whether the Veteran's bilateral lower leg skin condition began during active service or is related to any in-service disease, event, or injury, including a groin rash reported during service.

Lower lip laceration

The Veteran contends that service connection is warranted for residuals of a lower lip laceration.  Specifically, the Veteran states that during a 2005 Humvee accident while in service, he hit the steering wheel with his lip, resulting in a laceration that required stitches, and that he continues to experience residuals from the laceration.  See February 2017 hearing transcript.

A May 2006 periodic examination report reflects that the examiner found a facial scar but did not note the location of the scar on the face.  The Veteran did not report having had a laceration which required stitching or scar on the examination.  On the Veteran's May and June 2008 separation examinations, the Veteran did not report having a laceration or scar in service, and upon objective examination, the Veteran's skin was found to be normal.  Otherwise, the Veteran's service treatment records and post-service treatment records are silent with regards to complaints of or treatment for a laceration or scar of the lower left lip.  

The Board notes that the Veteran's service treatment records reflect that in December 2004, the Veteran had a biopsy performed on a mole on his lower left lip.  However, it is not clear whether the scar reported on the May 2006 periodic examination is related to the biopsy, nor is it clear whether the Veteran has current residuals from a laceration.

The Veteran has not been afforded a VA examination in connection with his claim of entitlement to service connection for residuals of a laceration to the left lower lip.  Given that the Veteran has competently reported his current symptomology and the notation of a facial scar on the Veteran's 2006 periodic examination, the Board finds that a VA examination is necessary to assist in determining whether the Veteran has current residuals from a laceration to the lower left lip, and if so, whether the laceration was caused by or related to an in-service injury or event. 

Therefore, the Board remands the case so that a VA examination and opinion can be obtained to determine whether the Veteran has a current lower left lip disability, to include residuals from a laceration, and if so, whether the disability began during active service or is related to any in-service disease, event, or injury.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and confirm current addresses for the buddies who could confirm his sleep disorder during service.  Then, an attempt should be made to request statements from the buddies.

2.  Then, schedule an appropriate VA examination to determine the nature and etiology of his diagnosed sleep apnea.  The entire record and a copy of this remand must be made available to the examiner and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  All necessary special studies or tests should be accomplished, as appropriate.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that Veteran's sleep apnea had its clinical onset during active service or is related to any in-service disease, event, or injury.

If the examiner finds that the Veteran's sleep apnea did not have onset during active service or is related to any in-service disease, event, or injury, then the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is proximately due to, caused by, or aggravated (i.e., worsened beyond natural progression) by his service-connected posttraumatic stress disorder.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Schedule the Veteran for an appropriate VA examination to determine whether the Veteran has a current right knee disability, bilateral ankle disability, bilateral foot disability, and/or bilateral shin disability. 

The entire record and a copy of this remand must be made available to the examiner and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  All necessary special studies or tests should be accomplished, as appropriate.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.

For each currently diagnosed disability, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's diagnosed disabilities, to include a disability of the right knee, bilateral ankle, bilateral foot, or bilateral shin disabilities, began during active service or are related to any in-service disease, event, or injury.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  Schedule the Veteran for an appropriate VA examination to determine whether the Veteran has a current migraine or headache disability.

The entire record and a copy of this remand must be made available to the examiner and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  All necessary special studies or tests should be accomplished, as appropriate.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.

If the examiner finds that the Veteran has a current migraine or headache disability, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's migraine or headache disability began during active service or is related to any in-service disease, event, or injury.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's bilateral lower leg skin condition.

The entire record and a copy of this remand must be made available to the examiner and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  All necessary special studies or tests should be accomplished, as appropriate.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's bilateral lower leg skin condition began during active service or is related to any in-service disease, event, or injury, to include the groin rash experienced during service.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6.  Schedule the Veteran for an appropriate VA examination to determine whether the Veteran has a current left lower lip disability, to include residuals from a laceration.

The entire record and a copy of this remand must be made available to the examiner and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  All necessary special studies or tests should be accomplished, as appropriate.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.

If the examiner finds that the Veteran has a current left lower lip disability, to include residuals from a laceration, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's left lower lip disability began during active service or is related to any in-service disease, event, or injury.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.
...

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


